RIPPLE, Circuit Judge,
dissenting.
My colleagues correctly point out that, in order to make an informed decision regarding the objective reasonableness of the defendant’s actions, the jury had the duty to assess all of the facts and circumstances surrounding the tragic confrontation. Because the jurors had this duty, they also had a right to know the relevant facts and circumstances that set the stage for the confrontation between the officers and Mr. Deering. The jury therefore was allowed to hear evidence regarding the timing and manner of the officers’ approach to Mr. Deering’s home, the reason for their visit and the geographical setting of Mr. Deering’s home. As my colleagues also point out, it was relevant that the officers chose to show up at Mr. Deering’s residence in the middle of the night; it was relevant that Mr. Deering was an elderly man living alone; it was relevant that he lived in an isolated farm house.
Given the permissible — and necessary— scope of the jury’s inquiry, there is no principled reason for excluding evidence regarding the nature of the arrest warrant. By withholding ' this information from the jury and, indeed, affirmatively instructing the jury that such information was not relevant, the district court kept from the jury evidence that would have added to the jury’s overall understanding of what the officers knew and how the officers conducted themselves that night. Evidence that the arrest warrant was for failure to appear in court on a misdemean- or charge was directly relevant in the jury’s estimation of the reasonableness of the defendant’s actions at the moment of the shooting. It spoke directly to the issue of how a reasonable officer would have assessed, and then handled Mr. Deering’s reaction to being awakened in the dead of night.
*655The ruling of the district court to exclude evidence of the nature of the arrest warrant unduly limited the jury’s view of the totality of the circumstances surrounding the events that led to the shooting of Mr. Deering. In my view, this restriction on the information available to the jury, when combined with the district court’s specific instruction that the jury was not to consider the reasons for issuing the warrant and that the warrant could be executed at any time, deprived the plaintiff of a fair trial and requires reversal.